         Case 3:13-cv-00326-WHB-JCG Document 807 Filed 12/04/18 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

JERMAINE DOCKERY, et al.,

Plaintiffs,

          v.                                          Civil Action No. 3:13-cv-326-WHB-JCG

PELICIA HALL, et. al.,

Defendants.


                PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE
                           CORRECTED EXPERT REPORT

    Plaintiffs respectfully move the Court to grant them leave to file a corrected version of the

expert report of Bruce Gage, M.D. In support of this motion, Plaintiffs state as follows:

    1.    Plaintiffs filed the expert report of their mental health expert Dr. Gage on November 30,

2018. (ECF No. 806-1). Plaintiffs discovered on December 3, 2018 that there is a calculation

error in that report regarding the number of patients at East Mississippi Correctional Facility

(EMCF) Defendants have identified as suffering from personality disorders. In Dr. Gage’s

November 30, 2018 report, that number is listed as 2 patients. In fact, there are 58 patients with

that diagnosis identified by Defendants.

    2.    Plaintiffs have appended as Exhibit A to this Motion a redlined version of Dr. Gage’s

report, showing the correction to this data on page 13. Plaintiffs have also appended a clean,

corrected version of the report as Exhibit B.

    3. Rule 26 of the Federal Rules of Civil Procedure requires parties to correct expert reports

“if the party learns that in some material respect the disclosure or response is incomplete or

incorrect.” Fed. R. Civ. P. 26(e)(1); see Fed. R.Civ.P. 26(e)(2) (requiring supplementation to



                                                 1
         Case 3:13-cv-00326-WHB-JCG Document 807 Filed 12/04/18 Page 2 of 2



correct expert disclosures).     The correction to the calculation here does not substantially

prejudice Defendants. It has only been two business days since Plaintiffs filed Dr. Gage’s

original report. Should the Court set this matter for an evidentiary hearing, Defendants will have

ample time to prepare to cross-examine Dr. Gage on his corrected report.

    4.    Plaintiffs have conferred with Defendants about this motion. Defendants do not object

to it.

    5.    For the foregoing reasons, Plaintiffs respectfully ask the Court to grant them leave to file

the corrected expert report by Dr. Gage, appended as Exhibit B.



Dated: December 4, 2018                                Respectfully submitted,

                                                       s/ Eric G. Balaban


Mark P. Gimbel (admitted pro hac vice)                 ERIC G. BALABAN (admitted pro hac vice)
Erin Monju (admitted pro hac vice)                     Jennifer Wedekind (admitted pro hac vice)
Covington & Burling LLP                                National Prison Project of ACLU
The New York Times Building                            915 15th Street, NW, 7th Floor
620 Eighth Avenue                                      Washington, DC 20005
New York, NY 10018                                     Phone: 202-393-4930; Fax: 202-393-4931
Phone: 212-841-1000
                                                       Elissa Johnson, MS Bar #103852
Gretchen Hoff Varner (admitted pro hac vice)           Jody E. Owens, II, MS Bar # 102333
Covington & Burling LLP                                Benjamin R. Salk (admitted pro hac vice)
One Front Street                                       Southern Poverty Law Center
San Francisco, CA 94111                                111 E. Capitol Street, Suite 280
Phone: 415-591-6000                                    Jackson, MS 39201
                                                       Phone: 601-948-8882; Fax: 601-948-8885
Ravi Doshi (admitted pro hac vice)
Anna Q. Han (admitted pro hac vice)                    Elizabeth Alexander (admitted pro hac vice)
Covington & Burling LLP                                Law Offices of Elizabeth Alexander
850 Tenth Street, NW Washington, DC 20001              1416 Holly Street NW
Phone: 202-662-6000                                    Washington, DC 20012
                                                       Phone: 202-291-3774

                                                       Attorneys for Plaintiffs



                                                   2
